       Case 2:20-cv-00955-NR Document 23 Filed 09/14/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF PENNSYLVANIA

PUBLIC EMPLOYEES’ RETIREMENT                 Case No. 2:20-cv-00955-NR
SYSTEM OF MISSISSIPPI, on behalf of itself
and all others similarly situated,           CLASS ACTION

                   Plaintiff,

            v.

MYLAN N.V., HEATHER BRESCH, RAJIV
MALIK, ANTHONY MAURO, and KENNETH
PARKS,

                   Defendants.

 ORDER APPOINTING THE PUBLIC EMPLOYEES’ RETIREMENT SYSTEM OF
  MISSISSIPPI AS LEAD PLAINTIFF AND APPROVING ITS SELECTION OF
                          LEAD COUNSEL
            Case 2:20-cv-00955-NR Document 23 Filed 09/14/20 Page 2 of 2




       Upon consideration of: (1) the Motion of the Public Employees’ Retirement System of

Mississippi (“Mississippi”) for appointment as Lead Plaintiff and approval of its selection of

Lead Counsel; (2) the Memorandum of Law in support thereof; (3) the Declaration of M. Janet

Burkardt; and (4) all other pleadings and argument submitted to this Court; and for good cause

shown, IT IS HEREBY ORDERED THAT:

       1.      Mississippi’s Motion is GRANTED.

       2.      Mississippi is APPOINTED to serve as Lead Plaintiff pursuant to Section

21D(a)(3)(B) of the Securities Exchange Act of 1934, 15 U.S.C. § 78u-4(a)(3)(B), as amended by

the Private Securities Litigation Reform Act of 1995, in the above-captioned action and all related

actions consolidated pursuant to paragraph 4 of this Order.

       3.      Mississippi’s selection of Lead Counsel is APPROVED, and Bernstein Litowitz

Berger & Grossmann LLP and Kessler Topaz Meltzer & Check, LLP are APPOINTED as Lead

Counsel for the Class.

       4.      Pursuant to Rule 42(a), any subsequently filed, removed, or transferred actions that

are related to the claims asserted in the above-captioned action are CONSOLIDATED for all

purposes.

       5.      This action will be captioned “In re Mylan N.V. Securities Litigation,” and the file

shall be maintained under Master File No. 2:20-cv-00955-NR.

IT IS SO ORDERED.

         September 14
Dated: _____________________, 2020
                                                      s/ J. Nicholas Ranjan
                                                     HON. J. NICHOLAS RANJAN
                                                     UNITED STATES DISTRICT JUDGE
